DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8-13,15 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 6229012 (US ‘012).
As to Claim 1, US ‘012 discloses a structure of 
    PNG
    media_image1.png
    172
    330
    media_image1.png
    Greyscale
(Col. 30 , line 45) which corresponds to the structure of Claim 1 where Ar5 is fourth species disclosed in instant Claim 9. 
However, US ‘012 fails to disclose the property that the compound has a peak wavelength of 600 nm or more. 
As to the difference, the prior art discloses substantially similar compositions to those of the instant Specification.  Further, the instant Specification does not disclose the properties are resultant from a special property of the material or a process that results in that property and the prior art has the same components in the same amount made by a similar process therefore the prior art would necessary disclose the claimed property.  See MPEP 2112.01. If the applicant disagrees, the applicants are encouraged to provide evidence as such.  The reference specifically or inherently meets each of the instantly claimed limitations. 
As to Claims 8-12, see discussion of Claim 1 above.
As to Claim 13, US ‘012 further discloses the material having fluorescent properties (of which phosphorescent material is a type) (Col. 2, line 46). 
As to Claim 15, US ‘012 discloses an EL device that is comprised of anode, cathode and a light emitting layer comprised of the triazine compound discussed in Claim 1 above. 
As to Claim 16, US ‘012 discloses a process whereby the anode and cathode layers are deposited around an EL layer comprising the triazine compound discussed in Claim 1 (Example VI, Example VII, Col. 19-20). 
Claim(s) 1,8,10-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2011/0037027 (US ‘027).
As to Claim 1, US ‘027 discloses a composition that contains the compound of 
    PNG
    media_image2.png
    152
    171
    media_image2.png
    Greyscale
(pg. formula (4d)) wherein R can be aromatic rings (para. 0038) and the emission spectra has peak wavelengths at between 380 and 750 nm (para. 0067). 
As to Claims 8 and 10-12, see discussion of Claim 1 above.
Claims 1-7,10,13 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2013/093490 (WO ‘490).
As to Claim 1, WO ‘490 discloses a composition comprising a polymer backbone wherein a pendant group containing an optionally present spacer group (pg. 66, Claim 10) and charge transport group which contains triazine e.g. 
    PNG
    media_image3.png
    145
    171
    media_image3.png
    Greyscale
(pg. 31) wherein the pendant group can be repeated twice 
    PNG
    media_image4.png
    132
    201
    media_image4.png
    Greyscale
i.e. v can be 2 (pg. 10, bottom half) thus the charge transport group i.e. triazine would be present twice in pendant group.  The composition can further be tuned to have peak luminescence at 630 nm (pg. 45, top of the page). 
As to Claim 2, see discussion of Claim 1 wherein the spacer group is optional and the charge transport group would directly bonded to the backbone. 
As to Claim 3, see discussion of Claim 1 where the dimer of the triazine structure cited above would read upon Formula Ic. 
As to Claim 4, the Examiner notes the structures disclosed in the backbone i.e. aryl groups have alternating double bonds and thus are conjugated in structure. 
As to Claim 5, the backbone can contain other repeat units that don’t have a charge transport sidechain (pg. 37, top of the page) thus are co-monomers forming a copolymer. 
As to Claim 6, the backbone can be comprised of phenylene groups i.e. C6 aryl groups (pg. 10, bottom of the page). 
As to Claim 7, see discussion of Claim 3 above where n = 0 in the instant claim.
As to Claim 10, see structure of triazine discussed in Claim 1. 
As to Claim 13, the reference discloses the presence of light emitters to determine the onset of phosphorescence (pg. 46, middle of page). 
As to Claims 14-17, WO ‘490 discloses solution processing the composition of the light emitting layer in between an anode and cathode layer (bottom of pg. 46 to pg. 50). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ’012.
As to Claim 1, in the alternative to the 102 rejections above, US ‘012 is relied upon as discussed above, however, US ‘012 fails to disclose the property that the compound has a peak wavelength of 600 nm or more. 
As to the difference, US ‘012 discloses the need for producing EL materials which have satisfactory emission spectra in the visible light spectrum i.e. 400 to 700 nm. 	It would have been obvious to one of ordinary skill in the art to optimize the emission spectra of US ‘012 compounds through routine experimentation for best results.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
 As to Claims 8-10, see discussion of Claims 8-10 in 102 rejections above. 
	As to Claims 11 and 12, see discussion of Claim 1 in 103 rejection above.
As to Claims 13,15 and 16, see discussion of Claims in 102 rejection above. 
As to Claim 14, US ‘012 is relied upon as discussed in the 102 rejections above, however, fails to disclose the composition dissolved in solvent. 
As to the difference, it would be obvious to one of ordinary skill in the art to utilize a solution of the prior art material for the purposes of creating an obvious advantage of the prior art material being easier to handle and dispose onto substrates for the purposes of building electroluminescent devices as opposed to the processes involving vapor deposition which are time consuming and energy intensive.
As to Claim 17, US ‘012 is relied upon as discussed above, however, fails to disclose a process whereby the light emitting layer is deposited via solution deposition and evaporation steps. 
As to the difference, it would be obvious to one of ordinary skill in the art to utilize a solution deposition and evaporation of the prior art material for the purposes of creating an obvious advantage of the prior art material being easier to handle and dispose onto substrates for the purposes of building electroluminescent devices as opposed to the processes involving vapor deposition which are time consuming and energy intensive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 9/10/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762